Title: Thomas Jefferson to Thomas Law, 23 April 1811
From: Jefferson, Thomas
To: Law, Thomas


          
            Dear Sir
            Monticello Apr. 23. 11.
          
           I am now entered on my 69th year. the tables of mortality tell me I have 7. years to live. my bibliomany has possessed me of perhaps 20,000. volumes. of these there are probably 1000. which I would read, of choice, before I should the historical, genealogical, chronological, & geographical Atlas of M. Le Sage. but it is also probable I shall decamp before I get through 50. of them. why then add an unit to the 19,950. which I shall never read? to encorage the work? but, if the work is a good one, as your recommendation satisfies me it is, it will find it’s proper encoragement in the multitude of purchasers & readers it will deserve & obtain.  were you to write a 30. Dollar book to prove that 2. and 2. are 4. I should buy it from an ‘instinctive impulse,’ and I should read it, & be sure of being gratified. but knowing neither Le Sage, nor his translator, I feel no ‘instinctive impulse’ as to them, & sober reason tells me it is time as to leave off buying books.  I have, at different periods, bought several ‘present states of Europe, geographical & political,’ & while I have been reading them, Bonaparte has shuffled all together, & dealt out new hands. so that one might as well amuse themselves himself with measuring the shadows, which are changing every moment with the rise or decline of the sun. were he, like a second Joshua, to give us another Stet Sol, we might go to measuring shadows, because there would be some stability in them: but until he is dead, & the re-revolutions are over which are to restore countries to their antient boundaries, the map of the moment is not worth it’s room.mine too is at present more a life of riding than reading. I am on horseback among my farms from breakfast to dinner. I take journies too of 100 miles every 3. months. I took one of them on horseback in January last. this is more likely to baffle the bill of mortality than reading a 30.D. book. I believe then, my good friend, I will leave to you younger men to encourage this enterprize by really reading the work, which I should certainly never do.   cura ut valeas, et me, ut amaris, ama. Vale.
          
            Th:
            Jefferson
        